



Exhibit 10.2
jcilogoa23.jpg [jcilogoa23.jpg]
JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”) OPTION OR SHARE APPRECIATION RIGHT AWARD AGREEMENT
 
Terms for Nonqualified Share Options and Share Appreciation Rights
 
The Plan has been adopted to permit awards of share options or share
appreciation rights to be made to certain key employees of the Company or any
Affiliate. The Company desires to provide incentives and potential rewards for
future performance by the Participant by providing the Participant with a means
to acquire or to increase his/her proprietary interest in the Company's success.
 
Definitions. Capitalized terms used in this Award Agreement have the following
meanings:
 
(a)
“Award” means this grant of Options and/or an SAR.

(b)
“Award Notice” means the Award notification delivered or made available to the
Participant (in either paper or electronic form).

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
noncompetition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Grant Date” is the date the Award was made to the Participant, as specified in
the Award Notice.

(g)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Committee in its
sole discretion, including but not limited to: (i) violation of any employment,
noncompete, confidentiality or other agreement in effect with the Company or any
Affiliate, (ii) taking any steps or doing anything which would damage or
negatively reflect on the reputation of the Company or an Affiliate, or (iii)
failure to comply with applicable laws relating to trade secrets, confidential
information or unfair competition.

(h)
“Option” means this nonqualified share option representing the right to purchase
Shares at a stated price for a specified period of time.



        

--------------------------------------------------------------------------------





(i)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(j)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who are Legacy Johnson Controls
Employees, service with Johnson Controls, Inc. and its affiliates prior to the
Merger).

(k)
“SAR” is an Award of Share Appreciation Rights which will be settled in cash.
The Participant will receive the economic equivalent of the excess of the Fair
Market Value on the exercise date over the Exercise Price.

(l)
“Share” means an ordinary share in the capital of the Company.

(m)
“Termination of Employment” means, subject to the terms of any Attachment
hereto, the date of cessation of the Participant’s employment relationship with
the Company or a Subsidiary for any reason, with or without Cause, as determined
by the Company.

 
Other capitalized terms used in this Award Agreement have the meanings given in
the Plan. The parties agree as follows:
 
1.
Grant of Award. Subject to the terms and conditions of the Plan, a copy of which
has been made available to the Participant and made a part of this Award, and to
the terms and conditions of this Award Agreement, the Company grants to the
Participant an Award of Options or an SAR, as specified in the Award Notice.

 
2.
Exercise Price. The purchase price payable upon exercise of the Options or used
to determine the value of the SARs shall be the Exercise Price per Share stated
in the Award Notice.

 
3.
Exercise of Vested Portion of Award. The Award may be exercised by the
Participant, in whole or in part, from time to time, to the extent the Award is
vested and prior to the Expiration Date stated in the Award Notice. The vesting
schedule of the Award is as follows:

 
(a)     Fifty Percent (50%) of the Award shall vest on the second anniversary of
the Grant Date. (b)     Fifty Percent (50%) of the Award shall vest on the third
anniversary of the Grant Date.
 
The Award shall expire ten years from the Grant Date.
 
4.
Exercise Procedure. The Award may only be exercised through the Company’s
Option/SAR execution service provider following the procedures established by
the Committee.

 
5.
Conditions to Issuance or Payment. Before the Company will become obligated to
issue or transfer Shares or pay cash upon exercise of the Option or SAR, the
Company may require the Participant to pay to the Company or its Affiliates such
amount as may be requested by the Company or its Affiliates for the purpose of
satisfying its liability to withhold federal, state or local income or other
taxes incurred by reason of the exercise of the Award. If the amount requested
is not paid, the Company may refuse to issue or transfer Shares or pay cash, as
applicable, upon exercise of the Award.

 
6.
Withholding.

 
(a)    Share Withholding or Delivery. The Participant shall be permitted to
satisfy the Company's withholding tax requirements with respect to the Option by
electing to have the Company withhold sufficient Shares otherwise issuable to
the Participant to meet the withholding tax requirements; provided that, to the
extent Shares are withheld to satisfy taxes, the amount to be withheld may not
exceed the


Terms for SAR- Stock Options - 2012 Plan

--------------------------------------------------------------------------------





total minimum statutory tax withholding obligations associated with the
transaction to the extent needed for the Company and its Subsidiaries to avoid
an accounting charge until Accounting Standards Update 2016-09 applies to the
Company, after which time the amount to be withheld may not exceed the total
maximum statutory tax rates associated with the transaction. Such election shall
be irrevocable, and shall be subject to disapproval, in whole or in part, by the
Company. Such election shall be made according to such rules and regulations and
in such form as the Company shall determine.
 
(b)    Other Withholding. Notwithstanding anything to the contrary in this
Award, if the Company or any Affiliate is required to withhold any foreign,
Federal, state or local taxes or other amounts in connection with the Award,
then the Company may deduct (or require an Affiliate to deduct) such taxes or
other amounts from any payments of any kind otherwise due the Participant to
satisfy such tax obligations.
 
7.
Termination of Employment.

 
(a)    General. In the event a Participant’s employment with the Company or any
of its Affiliates is terminated for any reason, except Retirement, death,
Disability, Disposition of Assets (as defined below), Disposition of a
Subsidiary (as defined below), Outsourcing Agreement (as defined below),
involuntary termination by the Company or an Affiliate without Cause prior to
September 2, 2018 or Cause, a Participant may exercise this Award (to the extent
vested and exercisable as of the date of the Participant’s termination of
employment) for a period of ninety (90) days after the date of the Participant’s
termination of employment, but not later than the Award’s expiration date.
Thereafter, all rights to exercise the Award shall terminate. Any portion of
this Award that is not, or does not become, vested and exercisable as of the
date of the Participant’s termination of employment shall automatically be
forfeited as of the date of such termination of employment.
 
(b)    Retirement. If the Participant ceases to be an employee of the Company or
any Affiliate by reason of Retirement at a time when the Participant’s
employment could not have been terminated for Cause, then the Award shall become
exercisable with respect to a pro rata portion of the Award and will remain
exercisable (to the extent vested upon Retirement) until the earlier of three
(3) years after the date of such Retirement and the Award’s expiration date. The
pro rata portion of the Award that shall vest upon the Participant’s Retirement
shall be calculated as follows: (i) the total number of Options or SARs subject
to this Award multiplied by (ii) a fraction, the numerator of which equals the
total number of full months that the Participant was employed during the Award’s
original vesting period and the denominator of which equals the total number of
months in the Award’s original vesting period, less (iii) the number of Options
or SARs that previously vested in the normal course as of the Participant’s last
day of employment. For the avoidance of doubt, any portion of this Award that is
not, or does not become, vested and exercisable as of the date of the
Participant’s Retirement shall automatically be forfeited as of the date of such
Retirement.
 
(c)    Death or Disability. If the Participant ceases to be an employee of the
Company or any Affiliate by reason of death or Disability at a time when the
Participant could not be terminated for Cause, then the Award shall become
exercisable in full without regard to any vesting requirements, and may be
exercised by the Participant at any time within three (3) years after the date
of such termination, but not later than the Award’s expiration date. In the case
of the Participant’s death, the Award may be exercised by the person to whom the
Award is transferred by will or by applicable laws of descent and distribution.
In the event of the death of a Participant who has had a Retirement or ceased to
be an employee by reason of Disability, the Award may be exercised by the person
to whom the Option is transferred, by will or by applicable laws of descent and
distribution, as if the Participant had remained living under Section 6(b) or
this Section 6(c), as applicable.
 


Terms for SAR- Stock Options - 2012 Plan

--------------------------------------------------------------------------------





(d)    Divestiture or Outsourcing. If the Participant’s employment with the
Company and its Affiliates terminates as a result of a Disposition of Assets,
Disposition of a Subsidiary or Outsourcing Agreement (each as defined below) at
a time when the Participant could not have been terminated for Cause, then the
Award shall become exercisable with respect to a pro rata portion of the Award
and will remain exercisable (to the extent vested upon the Disposition of
Assets, Disposition of a Subsidiary or Outsourcing Agreement) until the earlier
of three (3) years after the date of such Disposition of Assets, Disposition of
a Subsidiary or Outsourcing Agreement and the Award’s expiration date. The pro
rata portion of the Award that shall vest upon termination shall be calculated
as follows: (i) the total number of Options or SARs subject to this Award
multiplied by (ii) a fraction, the numerator of which equals the total number of
full months that the Participant was employed during the Award’s original
vesting period and the denominator of which equals the total number of months in
the Award’s original vesting period, less (iii) the number of Options or SARs
that previously vested in the normal course as of the Participant’s last day of
employment. Notwithstanding the foregoing, the Participant shall not be eligible
for such pro rata vesting if (i) the Participant’s termination of employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
the Participant (the “Applicable Employment Date”), and (ii) the Participant is
offered Comparable Employment (as defined below) with the buyer, successor
company or outsourcing agent, as applicable, but does not commence such
employment on the Applicable Employment Date. For the avoidance of doubt, any
portion of this Award that is not, or does not become, vested and exercisable as
of the date of the Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement shall automatically be forfeited as of the date of such
Disposition of Assets, Disposition of a Subsidiary or Outsourcing Agreement, as
applicable.
 
For purposes of this Section 7(d), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or an Affiliate and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Affiliate to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
 
(e)    Termination for Cause. If the Participant’s employment with the Company
or any of its Affiliates is terminated for Cause, then such termination shall
cause the immediate cancellation and forfeiture of any Award, regardless of
vesting; and any pending exercises shall be cancelled on the date of
termination.
 
8.
Inimical Conduct. If the Committee determines at any time that a Participant has
engaged in Inimical Conduct, whether before or after termination of employment,
the Award shall be cancelled, regardless of vesting; and any pending exercises
shall be cancelled on that date. In addition, the Committee or the Company may
suspend any exercise of the Option or SAR pending the determination of whether
the Participant has engaged in Inimical Conduct.



Terms for SAR- Stock Options - 2012 Plan

--------------------------------------------------------------------------------





 
9.
Rights as Shareholder. The Participant shall not be deemed for any purposes to
be a shareholder of the Company with respect to any shares which may be acquired
hereunder except to the extent that the Option shall have been exercised with
respect thereto and Shares issued therefor.

 
10.
No Reinstatement of Award. After this Award or any portion thereof expires, is
cancelled or otherwise terminates for any reason, the Award or such portion
shall not be reinstated, extended or otherwise continued.

 
11.
Transferability. This Award shall not be transferable (without the Committee’s
consent) other than by will or the laws of descent and distribution. Following
any permitted transfer, the Award shall continue to be subject to the same terms
and conditions as were applicable immediately prior to the transfer, provided
that the Award may be exercised during the life of the Participant only by the
Participant or, if applicable, by the Participant’s permitted transferees.

 
12.
Securities Compliance. The Participant agrees for himself/herself and the
Participant's heirs, legatees, and legal representatives, with respect to all
Shares acquired pursuant to this Award (or any Shares issued pursuant to a share
dividend or share split thereon or any securities issued in lieu of or in
substitution or exchange for such Shares) that the Participant and the
Participant's heirs, legatees, and legal representatives will not sell or
otherwise dispose of such shares except pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or except in a
transaction which, in the opinion of counsel for the Company, is exempt from
registration under such act.

 
13.
No Restrictions on Certain Actions. The existence of the Award shall not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred,
or prior preference shares ahead of or affecting the Shares or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.

 
14.
Award Not Part of Normal Compensation. Neither the Award nor any benefit
accruing to the Participant from the Award will be considered to be part of the
Participant’s normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments. In no event may the Award or any benefit accruing to the Participant
from the Award be considered as compensation for, or relating in any way to,
past services for the Company or any Affiliate. In consideration of the Award,
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from termination of the Participant’s employment by the
Company or any Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and the Participant irrevocably releases the Company and
its Affiliates from any such claim that may arise. If, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acknowledging the grant, the Participant shall have been deemed
irrevocably to have waived any entitlement to pursue such claim.

 
15.
Electronic Communications. The Company or its Affiliates may, in its or their
sole discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established



Terms for SAR- Stock Options - 2012 Plan

--------------------------------------------------------------------------------





and maintained by the Company or a third party designated by the Company. The
Participant hereby agrees that all on-line acknowledgements shall have the same
force and effect as a written signature.
 
16.
Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.

 
17.
Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company and the Company’s Option/SAR execution service provider
and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the service provider
to provide adequate levels of protection for data privacy and security interests
in accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country (or any successor or superseding
regulation). By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company's Human Resources Department, and its
independent service provider and third party broker, the Participant’s personal
data that are necessary to administer the Award and the Plan. The Participant
understands that his or her personal information may be transferred, processed
and stored outside of the Participant’s home country in a country that may not
have the same data protection laws as his or her home country, for the purposes
mentioned in this Award.

 
18.
Restrictive Covenants. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement, Participant agrees to be
bound by the restrictive covenants in Attachment A. For the sake of clarity, by
accepting this Award, Participant agrees to be bound by such restrictive
covenants even if Participant ultimately forfeits this Award or otherwise fails
to receive any benefits under this Award Agreement.

 
This Award, the Award Notice, and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.
 
Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the Grant Date will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of this Award Agreement and the Plan.
 
 
The Company has caused this Award to be executed by one of its authorized
officers as of the Grant Date.
 
JOHNSON CONTROLS INTERNATIONAL PLC
 
 
/s/ John Donofrio
John Donofrio
Executive Vice President and General Counsel


Terms for SAR- Stock Options - 2012 Plan

--------------------------------------------------------------------------------






Attachment A
Johnson Controls International plc
Restrictive Covenants for Award Agreements
 
 


In consideration for the Participant’s opportunity to earn the benefits provided
in this Award Agreement (regardless of whether benefits under this Award
Agreement are actually realized by the Participant), and except as prohibited by
law, the Participant agrees as follows:


1.    Non-Competition.    Participant agrees that during his or her employment
with the Company or its Subsidiaries, and for the period of one (1) year
following the Participant’s termination of employment for any reason, or such
longer period of non-competition as is included in any offer letter or any other
agreement between Participant and the Company or its Subsidiaries or Affiliates,
the Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that (i) conducts or is planning to conduct a business in competition with any
business conducted or planned by the Company or any of its Subsidiaries (1) that
is located in a region in which Participant had substantial responsibilities
during the twenty-four (24) month period preceding Participant’s termination,
and (2) for which Participant (A) was materially involved in during the
twenty-four (24) month period preceding Participant’s termination, or (B) had
knowledge of operations or substantial exposure to during the twenty-four (24)
month period preceding Participant’s termination; or (ii) designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for, or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by any of the Company’s business (1) that is located
in a region in which Participant had substantial responsibilities during the
twenty-four (24) month period preceding Participant’s termination, and (2) for
which Participant (A) was materially involved in during the twenty-four (24)
month period preceding Participant’s termination, or (B) had knowledge of
operations or substantial exposure to during the twenty-four (24) month period
preceding Participant’s termination.


2.    Non-Solicitation of Customers.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another (i) solicit, aid or induce any customer of the
Company or any of its Subsidiaries that Participant was responsible for,
including supervised, managed or directed by Participant, to purchase goods or
services then sold by the Company or its Subsidiaries from another person or
entity, or assist or aid any other person or entity in identifying or soliciting
any such customer, or (ii) solicit, aid or induce any customer that was pursued
by the Company and with which Participant had contact, participated in the
contact, or about which Participant had knowledge of Confidential Information by
reason of Participant’s relationship with the Company within the twenty-four
(24) month period preceding Participant’s termination if that sale or service
would be located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Subsidiaries.


3.    Non-Solicitation of Employees.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another solicit, recruit, aid or induce employees of the
Company or any of its Subsidiaries (a) with whom Participant has had material
contact with during the twelve (12) months period preceding Participant’s
termination and who had access to Confidential Information, trade secrets or
customer relationships; or (b) who were directly managed by or





--------------------------------------------------------------------------------





reported to Participant as of the date of Participant’s termination to leave
their employment with the Company or its Subsidiaries in order to accept
employment with or render services to another person or entity unaffiliated with
the Company or its Subsidiaries, or hire or knowingly take any action to assist
or aid any other person or entity in identifying or hiring any such employee.


4.    Confidentiality. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement (regardless of whether
benefits under this Award Agreement are actually realized by the Participant)
and for the Company’s and its Subsidiaries’ promise to provide Participant with
confidential and competitively sensitive information from time to time
concerning, among other things, the Company and its Subsidiaries strategies,
objectives, performance and business prospects, the Participant agrees that
during his or her employment with the Company or its Subsidiaries, and until
such time thereafter as the Confidential Information is no longer confidential
through no fault of the Participant, the Participant shall not use or disclose
any Confidential Information except for the benefit of the Company or its
Subsidiaries in the course of the Participant’s employment, and shall not use or
disclose any Confidential Information in competition with or to the detriment of
the Company or its Subsidiaries, or for the benefit of the Participant or anyone
else other than the Company or its Subsidiaries. Notwithstanding the foregoing,
nothing herein shall prohibit the Participant from reporting or otherwise
disclosing possible violations of state, local or federal law or regulation to
any governmental agency or entity, or making other disclosures that, in each
case, are protected under whistleblower provisions of local, state or federal
law or regulation. Nothing in this Agreement is intended to discourage or
restrict Employee from reporting any theft of trade secrets pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law.  The DTSA provides: An individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to any attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation or
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to an attorney for the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.


“Confidential Information” means any information that is not generally known
outside the Company and its Subsidiaries, relating to any phase of business of
the Company or any Subsidiary, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company under an obligation of
confidentiality to a third party.
5.    Non-Disparagement. Each of the Participant and the Company and its
Subsidiaries (for purposes hereof, the Company and its Subsidiaries shall mean
only the officers and directors thereof and not any other employees) agrees not
to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective Subsidiaries, employees, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to the limitations in this paragraph.
 





--------------------------------------------------------------------------------








jcilogoa23.jpg [jcilogoa23.jpg]
JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”)
RESTRICTED SHARE OR RESTRICTED SHARE UNIT AWARD
AGREEMENT
 
Terms for Restricted Shares and Restricted Share Units
 
The Plan has been adopted to permit awards of restricted shares or restricted
share units to be made to certain key employees of the Company or any Affiliate.
The Company desires to provide incentives and potential rewards for future
performance by the Participant by providing the Participant with a means to
acquire or to increase his/her proprietary interest in the Company's success.
 
Definitions. Capitalized terms used in this Award Agreement have the following
meanings:
 
(a)
“Award” means this grant of Restricted Shares and/or Restricted Share Units.

(b)
“Award Notice” means the Award notification delivered or made available to the
Participant (in either paper or electronic form).

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
non-competition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(g)
“Restriction Period” means the length of time indicated in the Award Notice
during which the Award is subject to vesting. During the Restriction Period, the
Participant cannot sell, transfer, pledge, assign or otherwise encumber the
Restricted Shares or Restricted Share Units (or a portion thereof) subject to
this Award.

(h)
“Restricted Share” means a Share that is subject to a risk of forfeiture and the
Restriction Period.

(i)
“Restricted Share Unit” means the right to receive one Share or a cash payment
equal to the Fair Market Value of one Share, that is subject to a risk of
forfeiture and the Restriction Period.

(j)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who are Legacy Johnson Controls
Employees, service with Johnson Controls, Inc. and its affiliates prior to the
Merger).

(k)
“Share” means an ordinary share in the capital of the Company.



        

--------------------------------------------------------------------------------





(l)
“Termination of Employment” means, subject to the terms of any Attachment
hereto, the date of cessation of the Participant’s employment relationship with
the Company or a Subsidiary for any reason, with or without Cause, as determined
by the Company.

 
    Other capitalized terms used in this Award Agreement have the meanings given
in the Plan.
 
The parties agree as follows:
 
1.
Grant of Award. Subject to the terms and conditions of the Plan, a copy of which
has been delivered to the Participant and made a part of this Award, and to the
terms and conditions of this Award Agreement, the Company grants to the
Participant an award of Restricted Shares or Restricted Share Units, as
specified in the Award Notice, on the date and with respect to the number of
Shares specified in the Award Notice.

 
2.
Restricted Shares. If the Award is in the form of Restricted Shares, the Shares
are subject to the following terms:

 
a.
Restriction Period. The Company will hold the Shares in escrow for the
Restriction Period. During this period, the Shares shall be subject to
forfeiture as provided in Section 4.

 
b.
Removal of Restrictions. Subject to any applicable deferral election under the
Johnson Controls International plc Executive Deferred Compensation Plan (or any
successor or similar deferred compensation plan for which the Participant is
eligible) and to Section 4 below, Shares that have not been forfeited shall
become available to the Participant after the last day of the Restriction Period
upon payment in full of all taxes due with respect to such Shares.

 
c.
Voting Rights. During the Restriction Period, the Participant may exercise full
voting rights with respect to the Shares.

 
d.
Dividends and Other Distributions. Any cash dividends or other distributions
paid or delivered with respect to Restricted Shares for which the record date
occurs on or before the last day of the Restriction Period will be credited to a
bookkeeping account for the benefit of the Participant. For U.S. domestic
Participants, the account will be converted into and settled in additional
Shares issued under the Plan at the end of the applicable Restriction Period;
for all other Participants, the account will be paid to the Participant in cash
at the end of the applicable Restriction Period. Prior to the end of the
Restriction Period, such account will be subject to the same terms and
conditions (including risk of forfeiture) as the Restricted Shares to which the
dividends or other distributions relate.

 
3.
Restricted Share Units. If the Award is in the form of Restricted Share Units,
the Restricted Share Units are subject to the following terms:

 
a.
Restriction Period. During the Restriction Period, the Restricted Share Units
shall be subject to forfeiture as provided in Section 4.

 
b.
Settlement of Restricted Share Units. Subject to any applicable deferral
election under the Johnson Controls International plc Executive Deferred
Compensation Plan (or any successor or similar deferred compensation plan for
which the Participant is eligible) and to Section 4 and Section 5 below, the
Restricted Share Units shall be settled by, (a) for U.S. and United Kingdom
domestic Participants, the issuance by the Company to the Participant of a
number of Shares equal to the number of whole Units that have been earned; or
(b) for all other Participants, payment of a cash sum to the Participant by the
local entity equal to the Fair Market Value of one Share (determined as of the
vesting date) multiplied by the number of whole Units that have been earned. The
Shares or the cash payment shall be issued or paid in each case within
forty-five (45) days after the last day of the Restriction Period (subject to a
six-month delay to the extent required to comply with Code Section 409A).

 


Terms for RS-RSUs – 2012 Plan

--------------------------------------------------------------------------------





c.
Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the last day of the Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant. The credit will be equal
to the dividends or other distributions that would have been paid with respect
to the Shares subject to the Restricted Share Units had such Shares been
outstanding. For U.S. and United Kingdom domestic Participants, the account will
be converted into and settled in additional Shares issued under the Plan at the
end of the applicable Restriction Period; for all other Participants, the
account will be paid to the Participant in cash or, at the discretion of the
Company, converted into and settled in additional Shares issued under the Plan
at the end of the applicable Restriction Period. Prior to the end of the
Restriction Period, such account will be subject to the same terms and
conditions (including risk of forfeiture) as the Restricted Share Units to which
the dividends or other distributions relate.

 
4.
Termination of Employment – Risk of Forfeiture.

 
a.
Retirement. If the Participant terminates employment from the Company and its
Affiliates due to Retirement at a time when the Participant could not have been
terminated for Cause, then the Participant shall become vested in, and the
Restriction Period shall lapse with respect to, a pro rata portion of the total
number of Restricted Shares or Restricted Share Units subject to this Award.
Such pro rata portion that shall vest upon Retirement shall be calculated as
follows: (i) the total number of Restricted Shares or Restricted Share Units
granted under this Award multiplied by (ii) a fraction, the numerator of which
equals the total number of full months that the Participant was employed during
the Restriction Period and the denominator of which equals the total number of
months in the Restriction Period, less (iii) any Restricted Shares or Restricted
Share Units that previously vested in the normal course as of the Participant’s
last day of employment. Any Restricted Shares or Restricted Share Units subject
to this Award that do not become vested under this paragraph upon the
Participant’s Retirement shall automatically be forfeited and returned to the
Company as of the date of his Retirement.

 
b.
Death. If the Participant’s employment with the Company and its Affiliates
terminates because of death at a time when the Participant could not have been
terminated for Cause, then, effective as of the date the Company determines the
Participant’s employment terminated due to death (provided such determination is
made no later than the end of the calendar year following the calendar year in
which death occurs), the Participant shall become fully vested in all of the
Restricted Shares or Restricted Share Units subject to this Award and any
remaining Restriction Period shall automatically lapse.

 
c.
Disability. If the Participant’s employment with the Company and its Affiliates
terminates because of Disability at a time when the Participant could not have
been terminated for Cause, then the Participant shall become fully vested in all
of the Restricted Shares or Restricted Share Units subject to this Award and any
remaining Restriction Period shall automatically lapse as of the date of such
termination of employment.

 
d.
Divestiture or Outsourcing. If the Participant’s employment with the Company and
its Affiliates terminates as a result of a Disposition of Assets, Disposition of
a Subsidiary or Outsourcing Agreement (each as defined below), at a time when
the Participant could not have been terminated for Cause, then the Participant
shall become vested in a pro rata portion of the total number of Restricted
Shares or Restricted Share Units subject to this Award. Such pro rata portion
that shall vest upon termination shall be calculated as follows: (i) the total
number of Restricted Shares or Restricted Share Units granted under this Award
multiplied by (ii) a fraction, the numerator of which equals the total number of
full months that the Participant was employed during the Restriction Period and
the denominator of which equals the total number of months in the Restriction
Period, less (iii) any Restricted Shares or Restricted Share Units that
previously vested in the normal course as of the Participant’s last day of
employment; provided that, if such termination of employment does not constitute
a “separation from service” within the meaning of Code Section 409A, then any
remaining



Terms for RS-RSUs – 2012 Plan

--------------------------------------------------------------------------------





Restriction Period shall continue with respect to the vested Shares or
Restricted Share Units as if the Participant continued in active employment to
the extent required for compliance with Code Section 409A. Any Restricted Shares
or Restricted Share Units subject to this Award that do not become vested under
this paragraph as a result of such Disposition of Assets, Disposition of a
Subsidiary or Outsourcing Agreement shall automatically be forfeited and
returned to the Company as of the date of the Disposition of Assets, Disposition
of a Subsidiary or Outsourcing Agreement, as applicable. Notwithstanding the
foregoing, the Participant shall not be eligible for such pro rata vesting if
(i) the Participant’s termination of employment occurs on or prior to the
closing date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to the Participant (the “Applicable Employment
Date”), and (ii) the Participant is offered Comparable Employment (as defined
below) with the buyer, successor company or outsourcing agent, as applicable,
but does not commence such employment on the Applicable Employment Date.
 
For purposes of this Section 4(d), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spinoff or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or an Affiliate and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Affiliate to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
 
e.
Other Termination. If the Participant’s employment terminates for any reason not
described above (including for Cause), then any Restricted Shares or any
Restricted Share Units (and all deferred dividends paid or credited thereon)
still subject to the Restriction Period as of the date of such termination shall
automatically be forfeited and returned to the Company. In the event of the
Participant’s involuntary termination of employment by the Company or an
Affiliate for other than Cause, the Committee may waive the automatic forfeiture
of any or all such Restricted Shares or Restricted Share Units (and all deferred
dividends or other distribution paid or credited thereon) and may add such new
restrictions to such Restricted Shares or Restricted Share Units as it deems
appropriate. The Company may suspend payment or delivery of Shares (without
liability for interest thereon) pending the Committee’s determination of whether
the Participant was or should have been terminated for Cause.

5.
Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA tax
obligation) required by law to be withheld with respect to the issuance of
Shares under this Award, the vesting of this Award or the payment of cash under
this Award. Notwithstanding anything to the contrary in this Award, if the
Company or any Affiliate of the Company is required to withhold any Federal,
state or local taxes or other amounts in connection with the Award, then the
Company may require the Participant to pay to the Company, in cash, promptly on
demand, amounts sufficient to satisfy such tax obligations or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. Alternatively, the
Company can withhold Shares no longer restricted, or can withhold from cash or
property, including cash or Shares under this Award, payable or issuable to the
Participant, in



Terms for RS-RSUs – 2012 Plan

--------------------------------------------------------------------------------





the amount needed to satisfy any withholding obligations; provided that, to the
extent Shares are withheld to satisfy taxes, the amount to be withheld may not
exceed the total maximum statutory tax withholding obligations associated with
the transaction. Notwithstanding the foregoing, with respect to a Participant
who is a Reporting Person, if the payment hereunder is to be made in the form of
Shares, then any withholding obligations shall be satisfied by the Company
withholding Shares otherwise issuable under this Award unless the Committee
approves an alternative method by which the Participant shall pay such
withholding taxes.
 
6.
No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. In no event may the Award or
any benefit accruing to the Participant from the Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by acknowledging the
grant, the Participant shall have been deemed irrevocably to have waived any
entitlement to pursue such claim.

 
7.
Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.

 
8.
Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state or other country securities laws or other legal
requirements, or (b) implement the provisions of the Plan, this Award or any
other agreement between the Company and the Participant with respect to such
Shares.

 
9.
Successors. All obligations of the Company under this Award shall be binding on
any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant, and his or her heirs,
executors, administrators or legal representatives.

                                                                                        
10.
Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.

 
11.
Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.

 
12.
Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. The
Participant specifically



Terms for RS-RSUs – 2012 Plan

--------------------------------------------------------------------------------





consents to all transfers required to be made in accordance with the relevant
data protection legislation of the Participant’s home country. By acknowledging
the Award, the Participant acknowledges having been informed of the processing
of the Participant’s personal identifiable information described in the
preceding paragraph and consents to the Company collecting and transferring to
the Company's Shareholder Services Department, and its independent benefit plan
administrator and third party broker, the Participant’s personal data that are
necessary to administer the Award and the Plan. The Participant understands that
his or her personal information may be transferred, processed and stored outside
of the Participant’s home country in a country that may not have the same data
protection laws as his or her home country, for the purposes mentioned in this
Award.
 
    The Participant will be provided, on request, with:
•
the identity and the contact details of the controller (usually the
administrator and/or the Company) and, where applicable, of the controller's
representative;

•
that the purposes of the processing of personal data is for the grant,
administration and vesting of the Award and the legal basis for the processing
is that this is required for the performance of this Award Agreement and for
compliance with its terms and the Award or to cover the legitimate interests of
the data controller and the data processor;

•
the recipients or categories of recipients of the personal data, if any;

•
the controller intends to transfer personal data to a third country or
international organization subject to the existence of suitable safeguards;

•
the period for which the personal data will be stored, or if that is not
possible, the criteria used to determine that period;

•
the right to request from the controller access to and rectification of personal
data.t

 
13.
Restrictive Covenants. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement, Participant agrees to be
bound by the restrictive covenants in Attachment A. For the sake of clarity, by
accepting this Award, Participant agrees to be bound by such restrictive
covenants even if Participant ultimately forfeits this Award or otherwise fails
to receive any benefits under this Award Agreement.

 
This Award, the Award Notice and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.
 
Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the date of grant will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of the Plan and this Award Agreement, including the non-competition
and non-solicitation provisions contained herein.
 
The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.
 
 
JOHNSON CONTROLS INTERNATIONAL PLC


/s/ John Donofrio
John Donofrio
Executive Vice President and General Counsel
 
 




Terms for RS-RSUs – 2012 Plan

--------------------------------------------------------------------------------






Attachment A
Johnson Controls International plc
Restrictive Covenants for Award Agreements
 
 
In consideration for the Participant’s opportunity to earn the benefits provided
in this Award Agreement (regardless of whether benefits under this Award
Agreement are actually realized by the Participant), and except as prohibited by
law, the Participant agrees as follows:


1.    Non-Competition.    Participant agrees that during his or her employment
with the Company or its Subsidiaries, and for the period of one (1) year
following the Participant’s termination of employment for any reason, or such
longer period of non-competition as is included in any offer letter or any other
agreement between Participant and the Company or its Subsidiaries or Affiliates,
the Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that (i) conducts or is planning to conduct a business in competition with any
business conducted or planned by the Company or any of its Subsidiaries (1) that
is located in a region in which Participant had substantial responsibilities
during the twenty-four (24) month period preceding Participant’s termination,
and (2) for which Participant (A) was materially involved in during the
twenty-four (24) month period preceding Participant’s termination, or (B) had
knowledge of operations or substantial exposure to during the twenty-four (24)
month period preceding Participant’s termination; or (ii) designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for, or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by any of the Company’s business (1) that is located
in a region in which Participant had substantial responsibilities during the
twenty-four (24) month period preceding Participant’s termination, and (2) for
which Participant (A) was materially involved in during the twenty-four (24)
month period preceding Participant’s termination, or (B) had knowledge of
operations or substantial exposure to during the twenty-four (24) month period
preceding Participant’s termination.


2.    Non-Solicitation of Customers.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another (i) solicit, aid or induce any customer of the
Company or any of its Subsidiaries that Participant was responsible for,
including supervised, managed or directed by Participant, to purchase goods or
services then sold by the Company or its Subsidiaries from another person or
entity, or assist or aid any other person or entity in identifying or soliciting
any such customer, or (ii) solicit, aid or induce any customer that was pursued
by the Company and with which Participant had contact, participated in the
contact, or about which Participant had knowledge of Confidential Information by
reason of Participant’s relationship with the Company within the twenty-four
(24) month period preceding Participant’s termination if that sale or service
would be located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Subsidiaries.


3.    Non-Solicitation of Employees.    Participant agrees that during his or
her employment with the Company or its Subsidiaries, and for the period of one
(1) year following the Participant’s termination of employment for any reason,
or such longer period of non-solicitation as is included in any offer letter or
any other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another solicit, recruit, aid or induce employees of the
Company or any of its Subsidiaries (a) with whom Participant has had material
contact with during the twelve (12) months period preceding Participant’s
termination and who had access to Confidential Information, trade secrets or
customer relationships; or (b) who were directly managed by or reported to
Participant as of the date of Participant’s termination to leave their
employment with the Company or its Subsidiaries in order to accept employment
with or render services to another person or entity unaffiliated


        

--------------------------------------------------------------------------------





with the Company or its Subsidiaries, or hire or knowingly take any action to
assist or aid any other person or entity in identifying or hiring any such
employee.




4.    Confidentiality. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement (regardless of whether
benefits under this Award Agreement are actually realized by the Participant)
and for the Company’s and its Subsidiaries’ promise to provide Participant with
confidential and competitively sensitive information from time to time
concerning, among other things, the Company and its Subsidiaries strategies,
objectives, performance and business prospects, the Participant agrees that
during his or her employment with the Company or its Subsidiaries, and until
such time thereafter as the Confidential Information is no longer confidential
through no fault of the Participant, the Participant shall not use or disclose
any Confidential Information except for the benefit of the Company or its
Subsidiaries in the course of the Participant’s employment, and shall not use or
disclose any Confidential Information in competition with or to the detriment of
the Company or its Subsidiaries, or for the benefit of the Participant or anyone
else other than the Company or its Subsidiaries. Notwithstanding the foregoing,
nothing herein shall prohibit the Participant from reporting or otherwise
disclosing possible violations of state, local or federal law or regulation to
any governmental agency or entity, or making other disclosures that, in each
case, are protected under whistleblower provisions of local, state or federal
law or regulation. Nothing in this Agreement is intended to discourage or
restrict Employee from reporting any theft of trade secrets pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law.  The DTSA provides: An individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to any attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation or
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to an attorney for the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.


“Confidential Information” means any information that is not generally known
outside the Company and its Subsidiaries, relating to any phase of business of
the Company or any Subsidiary, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company under an obligation of
confidentiality to a third party.
  
5.    Non-Disparagement. Each of the Participant and the Company and its
Subsidiaries (for purposes hereof, the Company and its Subsidiaries shall mean
only the officers and directors thereof and not any other employees) agrees not
to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective Subsidiaries, employees, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to the limitations in this paragraph.


2









--------------------------------------------------------------------------------








jcilogoa23.jpg [jcilogoa23.jpg]
JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”)
PERFORMANCE SHARE UNIT AWARD AGREEMENT
 
Terms for Performance Share Units
 
The Plan has been adopted to permit awards of performance share units to be made
to certain key employees of the Company or any Affiliate. The Company desires to
provide incentives and potential rewards for future performance by the
Participant by providing the Participant with a means to acquire or to increase
his/her proprietary interest in the Company's success.
 
Definitions. Capitalized terms used in this Award Agreement have the following
meanings:
 
(a)
“Award” means this grant of Performance Units.

(b)
“Award Notice” means the Award notification delivered or made available to the
Participant (in either paper or electronic form).

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
non-competition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Committee in its
sole discretion, including but not limited to: (i) violation of any employment,
noncompete, confidentiality or other agreement in effect with the Company or any
Affiliate, (ii) taking any steps or doing anything which would damage or
negatively reflect on the reputation of the Company or an Affiliate, or (iii)
failure to comply with applicable laws relating to trade secrets, confidential
information or unfair competition.

(g)
“Performance Unit” or “Unit” means the right to receive one Share or a cash
payment equal to the Fair Market Value of one Share, to the extent the
Performance Goals specified in the Summary of Terms and Conditions delivered to
the Participant are achieved.

(h)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(i)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service





--------------------------------------------------------------------------------





with the Company and its Subsidiaries (including, for Participants who are
Legacy Johnson Controls Employees, service with Johnson Controls, Inc. and its
affiliates prior to the Merger).
(j)
“Share” means an ordinary share in the capital of the Company.

(k)
“Termination of Employment” means, subject to the terms of any Attachment
hereto, the date of cessation of the Participant’s employment relationship with
the Company or a Subsidiary for any reason, with or without Cause, as determined
by the Company.

 
Other capitalized terms used in this Award Agreement have the meanings given in
the Plan.
 
The parties agree as follows:
 
1.
Grant of Award. Subject to the terms and conditions of the Plan, a copy of which
has been delivered to the Participant and made a part of this Award, and to the
terms and conditions of this Award, the Company grants to the Participant an
award of Performance Units on the date and with respect to the number of Units
specified in the Award Notice.

 
2.
Units Earned. At the end of the performance period indicated in the Award
Notice, the number of Units earned by the Participant shall be determined, in
the sole discretion of the Committee, as set forth in the Summary of Terms and
Conditions delivered to the Participant.

 
3.
Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the settlement of the Performance Units under Section 4 below will result
in a credit to a bookkeeping account for the benefit of the Participant. The
credit will be equal to the dividends or other distributions that would have
been paid with respect to the Shares subject to the Performance Units had such
Shares been outstanding. For U.S. domestic Participants, the account will be
converted into and settled in additional Shares issued under the Plan at the
same time as the Performance Units are settled under Section 4 below; for any
other Participants, the account will be paid to the Participant in cash at such
time. Such account will be subject to the same terms and conditions (including
Performance Goals and risk of forfeiture) as the Performance Units to which the
dividends or other distributions relate.

 
4.
Settlement of Units. Subject to any applicable deferral election under Johnson
Controls International plc Executive Deferred Compensation Plan (or any
successor or similar deferred compensation plan for which the Participant is
eligible) and to the provisions of Section 7 and Section 8 below, the
Performance Units shall be settled by (a) for U.S. domestic Participants, the
issuance of a number of Shares to the Participant by the Company equal to the
number of whole Units that have been earned; or (b) for all other Participants,
payment of a cash sum to the Participant by the local entity in an amount equal
to the Fair Market Value of one Share (determined as of the vesting date)
multiplied by the number of whole Units that have been earned. The Shares or the
cash payment shall be issued or paid within 90 days following the end of the
performance period (for U.S. Domestic Participants subject to a six-month delay
to the extent required to comply with Code Section 409A).

 
5.
Alienation of Award. The Participant (or beneficiary) shall not have any right
to assign, transfer, sell, pledge or otherwise encumber this Award.

 
6.
No Voting Rights. The Participant shall not have any voting rights with respect
to the number of Shares underlying the Units until such Shares have been earned
and issued.



7.
Termination of Employment – Risk of Forfeiture.

 
(a)
Retirement. If, prior to the settlement of the Units, the Participant terminates
employment from the Company and its Affiliates due to Retirement at a time when
the Participant’s employment could not have been terminated for Cause, then the
Participant shall be eligible to earn a pro rata number of Units at the end of
the performance period based on actual performance. The pro rata number of



Terms for Performance Share Units - 2012 Plan

--------------------------------------------------------------------------------





Units that the Participant shall be eligible to earn following Retirement
(subject to the achievement of the Performance Goals) shall be calculated as
follows: (i) the total number of Units subject to this Award multiplied by (ii)
a fraction, the numerator of which equals the number of full months that the
Participant was employed during the performance period and the denominator of
which equals the total number of months in the performance period. Any Units
subject to this Award that do not become vested under this paragraph as a result
of such Retirement and actual performance shall automatically be forfeited and
returned to the Company as of the date on which actual performance is
determined.


Notwithstanding the foregoing, if the Participant engages in Inimical Conduct,
as determined by the Committee, the Participant’s right to receive any Units
shall automatically be forfeited as of the date of the Committee’s
determination.
(b)
Death or Disability. If, prior to the settlement of the Units, the Participant
terminates employment from the Company and its Affiliates due to death or
Disability at a time when the Participant’s employment could not have been
terminated for Cause, then the Participant shall be eligible to earn the Units
at the end of the performance period based on actual performance and without pro
ration for the number of months of employment during the performance period. Any
Units subject to this Award that do not become vested under this paragraph as a
result of such termination due to death or Disability and actual performance
shall automatically be forfeited and returned to the Company as of the date on
which actual performance is determined.

Notwithstanding the foregoing, if the Participant engages in Inimical Conduct,
as determined by the Committee, the Participant’s right to receive any Units
shall automatically be forfeited as of the date of the Committee’s
determination.
(c)
Divestiture or Outsourcing. If the Participant’s employment with the Company and
its Affiliates terminates as a result of a Disposition of Assets, Disposition of
a Subsidiary or Outsourcing Agreement (each as defined below) at a time when the
Participant could not have been terminated for Cause, then the Participant shall
become vested in a pro rata portion of the target number of Units subject to
this Award, which shall be calculated by multiplying the target number of Units
times a fraction, the numerator of which is the number of full months of that
the Participant was employed during the performance period prior to such
Disposition of Assets, Disposition of a Subsidiary or Outsourcing Agreement and
the denominator of which is the total number of full months in the performance
period. Any Units subject to this Award that do not become vested under this
paragraph as a result of such Disposition of Assets, Disposition of a Subsidiary
or Outsourcing Agreement shall automatically be forfeited and returned to the
Company as of the date of the Disposition of Assets, Disposition of a Subsidiary
or Outsourcing Agreement, as applicable. Notwithstanding the foregoing, the
Participant shall not be eligible for such pro rata vesting if (i) the
Participant’s termination of employment occurs on or prior to the closing date
of such Disposition of Assets or Disposition of a Subsidiary, as applicable, or
on such later date as is specifically provided in the applicable transaction
agreement or related agreements, or on the effective date of such Outsourcing
Agreement applicable to the Participant (the “Applicable Employment Date”), and
(ii) the Participant is offered Comparable Employment (as defined below) with
the buyer, successor company or outsourcing agent, as applicable, but does not
commence such employment on the Applicable Employment Date.

For purposes of this Section 7(c), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary


Terms for Performance Share Units - 2012 Plan

--------------------------------------------------------------------------------





or controlled entity to an unrelated individual or entity (which, for the
avoidance of doubt, excludes a spin-off or split-off or similar transaction),
provided that such subsidiary or entity ceases to be controlled by the Company
as a result of such disposition; and “Outsourcing Agreement” shall mean a
written agreement between the Company or an Affiliate and an unrelated third
party (“Outsourcing Agent”) pursuant to which (i) the Company transfers the
performance of services previously performed by employees of the Company or
Affiliate to the Outsourcing Agent, and (ii) the Outsourcing Agent is obligated
to offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.
(d)
Other Termination. If the Participant’s employment terminates for any reason not
described above (including for Cause) prior to the settlement of the Units, then
this Award shall automatically be forfeited in its entirety immediately upon
such termination. The Company may suspend payment or delivery of Shares (without
liability for interest thereon) pending the Committee’s determination of whether
the Participant was or should have been terminated for Cause or whether the
Participant has engaged in Inimical Conduct.

8.
Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA tax
obligation) required by law to be withheld with respect to the Units or the
issuance of Shares under this Award. Notwithstanding anything to the contrary in
this Award, if the Company or any Affiliate of the Company is required to
withhold any Federal, state or local taxes or other amounts in connection with
the Award, then the Company may require the Participant to pay to the Company,
in cash, promptly on demand, amounts sufficient to satisfy such tax obligations
or make other arrangements satisfactory to the Company regarding the payment to
the Company of the aggregate amount of any such taxes and other amounts. The
Company can withhold from cash or property, including cash or Shares under this
Award, payable or issuable to the Participant, in the amount needed to satisfy
any withholding obligations; provided that, to the extent Shares are withheld to
satisfy taxes, the amount to be withheld may not exceed the total maximum
statutory tax withholding obligations associated with the transaction.
Notwithstanding the foregoing, with respect to a Participant who is a Reporting
Person, if payment hereunder is to be made in the form of Shares, then any
withholding obligations shall be satisfied by the Company withholding Shares
otherwise issuable under this Award unless the Committee approves an alternative
method by which the Participant shall pay such withholding taxes.

 
9.
No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. Notwithstanding anything to
the contrary in this Award, in no event may the Award or any benefit accruing to
the Participant from the Award be considered as compensation for, or relating in
any way to, past services for the Company or any Affiliate, nor shall the
Participant have at any time a legally binding right to compensation under this
Award unless and until the Committee approves, in its discretion, the number of
Units earned at the completion of the performance period. In consideration of
the Award, no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
employment by the Company or any Affiliate (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and its Affiliates from any such claim that may arise. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acknowledging the grant, the Participant
shall have been deemed irrevocably to have waived any entitlement to pursue such
claim.

 
10.
Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the



Terms for Performance Share Units - 2012 Plan

--------------------------------------------------------------------------------





Company or a third party designated by the Company. The Participant hereby
agrees that all on-line acknowledgements shall have the same force and effect as
a written signature.
 
11.
Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state or other country securities laws or other legal
requirements, or (b) implement the provisions of the Plan, this Award or any
other agreement between the Company and the Participant with respect to such
Shares.

 
12.
Successors. All obligations of the Company under this Award shall be binding on
any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant and his or her heirs,
executors, administrators or legal representatives.

 
13.
Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.

 
14.
Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.

 
15.
Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. The
Participant specifically consents to all transfers required to be made in
accordance with the relevant data protection legislation of the Participant’s
home country. By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company's Shareholder Services Department,
and its independent benefit plan administrator and third party broker, the
Participant’s personal data that are necessary to administer the Award and the
Plan. The Participant understands that his or her personal information may be
transferred, processed and stored outside of the Participant’s home country in a
country that may not have the same data protection laws as his or her home
country, for the purposes mentioned in this Award.

 
The Participant will be provided, on request, with:
 
•
the identity and the contact details of the controller (usually the
administrator and/or the Company) and, where applicable, of the controller's
representative;

•
that the purposes of the processing of personal data is for the grant,
administration and vesting of the Award and the legal basis for the processing
is that this is required for the performance of this Award Agreement and for
compliance with its terms and the Award or to cover the legitimate interests of
the data controller and the data processor;

•
the recipients or categories of recipients of the personal data, if any;

•
the controller intends to transfer personal data to a third country or
international organization subject to the existence of suitable safeguards;

•
the period for which the personal data will be stored, or if that is not
possible, the criteria used to determine that period;

•
the right to request from the controller access to and rectification of personal
data.

 


Terms for Performance Share Units - 2012 Plan

--------------------------------------------------------------------------------





16.
Restrictive Covenants. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement, Participant agrees to be
bound by the restrictive covenants in Attachment A. For the sake of clarity, by
accepting this Award, Participant agrees to be bound by such restrictive
covenants even if Participant ultimately forfeits this Award or otherwise fails
to receive any benefits under this Award Agreement.

 
This Award, the Award Notice, the Summary of Terms and Conditions delivered to
the Participant and any other documents expressly referenced in this Award
contain all of the provisions applicable to the Award and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.
Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the date of grant will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of this Award Agreement and the Plan.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.
JOHNSON CONTROLS INTERNATIONAL PLC


/s/ John Donofrio
John Donofrio
Executive Vice President and General Counsel




Terms for Performance Share Units - 2012 Plan

--------------------------------------------------------------------------------






Attachment A
Johnson Controls International plc
Restrictive Covenants for Award Agreements
 
 


In consideration for the Participant’s opportunity to earn the benefits provided
in this Award Agreement (regardless of whether benefits under this Award
Agreement are actually realized by the Participant), and except as prohibited by
law, the Participant agrees as follows:


1.    Non-Competition. Participant agrees that during his or her employment with
the Company or its Subsidiaries, and for the period of one (1) year following
the Participant’s termination of employment for any reason, or such longer
period of non-competition as is included in any offer letter or any other
agreement between Participant and the Company or its Subsidiaries or Affiliates,
the Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that (i) conducts or is planning to conduct a business in competition with any
business conducted or planned by the Company or any of its Subsidiaries (1) that
is located in a region in which Participant had substantial responsibilities
during the twenty-four (24) month period preceding Participant’s termination,
and (2) for which Participant (A) was materially involved in during the
twenty-four (24) month period preceding Participant’s termination, or (B) had
knowledge of operations or substantial exposure to during the twenty-four (24)
month period preceding Participant’s termination; or (ii) designs, develops,
produces, offers for sale or sells a product or service that can be used as a
substitute for, or is generally intended to satisfy the same customer needs for,
any one or more products or services designed, developed, manufactured, produced
or offered for sale or sold by any of the Company’s business (1) that is located
in a region in which Participant had substantial responsibilities during the
twenty-four (24) month period preceding Participant’s termination, and (2) for
which Participant (A) was materially involved in during the twenty-four (24)
month period preceding Participant’s termination, or (B) had knowledge of
operations or substantial exposure to during the twenty-four (24) month period
preceding Participant’s termination.


2.    Non-Solicitation of Customers. Participant agrees that during his or her
employment with the Company or its Subsidiaries, and for the period of one (1)
year following the Participant’s termination of employment for any reason, or
such longer period of non-solicitation as is included in any offer letter or any
other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another (i) solicit, aid or induce any customer of the
Company or any of its Subsidiaries that Participant was responsible for,
including supervised, managed or directed by Participant, to purchase goods or
services then sold by the Company or its Subsidiaries from another person or
entity, or assist or aid any other person or entity in identifying or soliciting
any such customer, or (ii) solicit, aid or induce any customer that was pursued
by the Company and with which Participant had contact, participated in the
contact, or about which Participant had knowledge of Confidential Information by
reason of Participant’s relationship with the Company within the twenty-four
(24) month period preceding Participant’s termination if that sale or service
would be located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Subsidiaries.


3.    Non-Solicitation of Employees. Participant agrees that during his or her
employment with the Company or its Subsidiaries, and for the period of one (1)
year following the Participant’s termination of employment for any reason, or
such longer period of non-solicitation as is included in any offer letter or any
other agreement between Participant and the Company or its Subsidiaries or
Affiliates, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another solicit, recruit, aid or induce employees of the
Company or any of its Subsidiaries (a) with whom Participant has had material
contact with during the twelve (12) months period preceding Participant’s
termination and who had access to


Terms for Performance Share Units - 2012 Plan

--------------------------------------------------------------------------------





Confidential Information, trade secrets or customer relationships; or (b) who
were directly managed by or reported to Participant as of the date of
Participant’s termination to leave their employment with the Company or its
Subsidiaries in order to accept employment with or render services to another
person or entity unaffiliated with the Company or its Subsidiaries, or hire or
knowingly take any action to assist or aid any other person or entity in
identifying or hiring any such employee.




4.    Confidentiality. In consideration for the Participant’s opportunity to
earn the benefits provided in this Award Agreement (regardless of whether
benefits under this Award Agreement are actually realized by the Participant)
and for the Company’s and its Subsidiaries’ promise to provide Participant with
confidential and competitively sensitive information from time to time
concerning, among other things, the Company and its Subsidiaries strategies,
objectives, performance and business prospects, the Participant agrees that
during his or her employment with the Company or its Subsidiaries, and until
such time thereafter as the Confidential Information is no longer confidential
through no fault of the Participant, the Participant shall not use or disclose
any Confidential Information except for the benefit of the Company or its
Subsidiaries in the course of the Participant’s employment, and shall not use or
disclose any Confidential Information in competition with or to the detriment of
the Company or its Subsidiaries, or for the benefit of the Participant or anyone
else other than the Company or its Subsidiaries. Notwithstanding the foregoing,
nothing herein shall prohibit the Participant from reporting or otherwise
disclosing possible violations of state, local or federal law or regulation to
any governmental agency or entity, or making other disclosures that, in each
case, are protected under whistleblower provisions of local, state or federal
law or regulation. Nothing in this Agreement is intended to discourage or
restrict Employee from reporting any theft of trade secrets pursuant to the
Defend Trade Secrets Act of 2016 (“DTSA”) or other applicable state or federal
law.  The DTSA provides: An individual shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to any attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation or
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to an attorney for the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.


“Confidential Information” means any information that is not generally known
outside the Company and its Subsidiaries, relating to any phase of business of
the Company or any Subsidiary, whether existing or foreseeable, including
information conceived, discovered or developed by the Participant. Confidential
Information includes, but is not limited to: project files, product designs,
drawings, sketches and processes; production characteristics; testing procedures
and results thereof; manufacturing methods, processes, techniques and test
results; plant layouts, tooling, engineering evaluations and reports; business
plans, financial statements and projections; operating forms (including
contracts) and procedures; payroll and personnel records; non-public marketing
materials, plans and proposals; customer lists and information, and target lists
for new clients and information relating to potential clients; software codes
and computer programs; training manuals; policy and procedure manuals; raw
materials sources, price and cost information; administrative techniques and
documents; and any information received by the Company under an obligation of
confidentiality to a third party.
6.    Non-Disparagement. Each of the Participant and the Company and its
Subsidiaries (for purposes hereof, the Company and its Subsidiaries shall mean
only the officers and directors thereof and not any other employees) agrees not
to make any statements that disparage the other party, or in the case of the
Company or its Subsidiaries, their respective Subsidiaries, employees, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative,


Terms for Performance Share Units - 2012 Plan

--------------------------------------------------------------------------------





judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) shall not be subject to the limitations in
this paragraph.








Terms for Performance Share Units - 2012 Plan